In the light of appellant's motion for rehearing we have carefully reviewed the facts and the authorities bearing on the propositions laid down. The uncontroverted testimony showed appellant in possession of whisky at, or just before, — his arrest, and also showed his movement from a fence line toward a road just before the officers came upon him. Where he had started or was going to with said whisky is not made to appear, for when the officers hailed him he threw it down. One in possession of whisky who moves from place to place is a transporter. Riddle v. State, 109 Tex.Crim. Rep.; Wade v. State, 103 Tex.Crim. Rep.. When the transportation has begun, the offense is complete, even though the destination be not reached. Johnson v. State, 98 Tex.Crim. Rep., and authorities cited.
It is made to appear that in his closing argument the State's attorney asked the jury not to give appellant the minimum penalty. Complaint was made of this because of the fact that no reference had been made to the penalty in the opening argument. We do not think the matter calls for reversal of this case. It is very doubtful whether it could in any event be held to be a matter in argument comprehended by the rule laid down for district courts in volume 142 S.W. Rep., under the head of Court Rules, which seems to require that the attorney *Page 123 
for the plaintiff in opening the case argue the whole case. We have never held any such rule applicable in criminal cases, and could not lay down or make a general rule that would fit all cases. The cases cited by appellant are civil cases, and upon their facts seem to be sustained, but this court would decline to reverse a criminal case for no greater reason than that the State's attorney, — who had said nothing about the penalty in his opening argument, — in his closing argument asked the jury not to give the accused the minimum penalty.
The motion for rehearing will be overruled.
Overruled.